692 N.W.2d 386 (2005)
PEOPLE
v.
STEVENSON.
No. 127297.
Supreme Court of Michigan.
January 31, 2005.
SC: 127297, COA: 254856.
On order of the Court, the motion for immediate consideration, the motion for bail, and the application for leave to appeal the September 21, 2004 order of the Court of Appeals are considered. The motion for immediate consideration is GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for bail is DENIED as moot.